WILLARD, District Judge.
This matter is before the court for review of an order made by the referee on March 28. 1911, allowing a claim of A. C. Meinke and Meinke Bros., in the sum of $2,500 and interest.
In the brief of counsel for claimants it is stated that the facts are nearly identical with the facts in the case of the claim of J. M. Drozda against the same bankrupt estate, which has just been decided. 186 Fed. 953.
An examination of the papers in the case shows that there is no material difference between the two cases.
For the reasons stated in the opinion in the Drozda Case, the order of the referee is reversed, and the claim of A. O. Meinke and of Meinke Bros, is disallowed.